Name: Commission Regulation (EEC) No 3534/90 of 6 December 1990 fixing production refunds in the cereals and rice sectors
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343/377. 12. 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3534/90 of 6 December 1990 fixing production refunds in the cereals and rice sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, calculated refund in the event of significant movements in the prices of maize and wheat ; Whereas the production refunds to be fixed in this Regu ­ lation should be adjusted by the coefficients listed in the Annex to Regulation (EEC) No 2169/86 to establish the exact amount payable ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 1 la (5) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1009/86 of 25 March 1986 establishing general rules applying to production refunds in the cereals and rice sectors (3), as last amended by Regulation (EEC) No 2779/89 (4) and in particular Article 6 thereof, Article 1 The production refunds payable in the cereals and rice sectors in accordance with Regulation (EEC) No 1009/86 and calculated in accordance with amended Regulation (EEC) No 2169/86 shall be as follows in ECU 179,30 per tonne . Whereas Article 2 of Commission Regulation (EEC) No 2169/86 of 10 July 1986 laying down detailed rules for the control and payment of production refunds in the } cereals and rice sectors (*), as last amended by Regulation (EEC) No 3056/90 (6), provides that the production refund shall be fixed on a each month taking into account the export refund valid for maize during the month in ques ­ tion, less a lump sum representing in particular forwar ­ ding costs, multiplied by a coefficient of 1,6 ; whereas the same Article provides for the possibility of altering the Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 December 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 134, 28. 5. 1990, p. 1 . O OJ No L 94, 9 . 4. 1986, p. 6. ( «) OJ No L 268, 15. 9. 1989, p. 20. O OJ No L 189, 11 . 7 . 1986, p. 12. (') OJ No L 294, 25. 10. 1990, p . 13 .